Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application 16/562,755 filed on September 6, 2019. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta et al. (US 2016/0261465) hereinafter “Gupta”.
Claim 1
Gupta teaches a method for implementing heterogeneous feature integration for device behavior analysis (HFIDBA), comprising:

extracting at least one static feature, at least one temporal feature, and at least one deep embedded feature from the sequence of vectors to represent behavior of each device [i.e. extracting at least one feature from the behavior vectors to represent behavior of at least one monitored devices] (Gupta, abstract, 0112, 0139); and
determining, by a processor device, a status of a device based on vector representations of each of the plurality of devices [i.e. determining at least one attributes associated with a device (e.g., a device state or load status on the device, etc.) based on behavior vector which represents behavioral features] (Gupta, 0009, 0037, 0095, 0101).

Claim 2
Gupta teaches the method as recited in claim 1, wherein determining the status of the device further comprises: determining whether a device is likely to fail within a predetermined time based on detecting anomalies in the device [i.e. determining whether a device having consumption behavior feature/value that exceeds the threshold value (e.g. the device may fail/overload, etc.) over time/predefined interval durations (e.g. used to observe and collect the behavioral information or specify particular features/failure) to detect and remediate anomalous behavior in the device] (Gupta, 0100, 0116-0117, 0129-0130).

Claim 3
Gupta teaches the method as recited in claim 1, wherein representing each of the plurality of devices as the sequence of vectors for communications and the separate vector for a device profile further comprises:
performing, for each of a plurality of devices, sequence data construction to represent each device as a sequence vector that encodes a sequence of communications [i.e. one or more action logs that include the features to represent the observed behaviors on the plurality of devices as behavior vectors in the communication network] (Gupta, 0099-0100); and
representing device profile data, for each of the plurality of devices, as a device profile vector [i.e. at least one storage device configured to store information modeling normal behavior associated with at least one device in a network (e.g. profile) for later to be used to analyze and compare with observed behavioral information] (Gupta, 0010).

Claim 4
Gupta teaches the method as recited in claim 1, wherein extracting the at least one static feature, the at least one temporal feature, and the at least one deep embedded feature from the sequence of vectors further comprises: extracting, for each of the plurality of devices, the at least one static feature and the at least one temporal feature using at least one predetermined 

Claim 5
Gupta teaches the method as recited in claim 1, wherein representing each of the plurality of devices as the sequence of vectors for communications and the separate vector for a device profile further comprises:
deriving, for each of the plurality of devices, at least one deep embedded feature based on deep embedding processes [i.e. deriving at least one behavior vectors based on at least one observed behaviors of the embedded devices] (Gupta, 0095, 0139); and
determining, for each of the plurality of devices, a set of vectors based on the at least one static feature, the at least one temporal feature, and the at least one deep embedded feature [i.e. determining at least one behavior vectors based on attributes associated with devices (e.g., a device state or load status on the device, etc.) which represents behavioral features] (Gupta, 0009, 0037, 0095, 0101).

Claim 6
Gupta teaches the method as recited in claim 5, wherein the deep embedding processes do not include domain knowledge or predefined patterns (Gupta, 0009, 0099).

Claim 7
Gupta teaches the method as recited in claim 1, wherein determining the status of the device based on the vector representations of each of the plurality of devices further comprises: performing unsupervised anomaly detection based on the vector representations [i.e. determining attributes associated with the device (e.g., a device state or load status on the device, etc.) based on behavior vector which represents behavioral features for detecting anomalous condition without sending locally observed behaviors to another analyzer device] (Gupta, abstract, 0009, 0037, 0095, 0101).

Claim 8
Gupta teaches the method as recited in claim 1 wherein performing unsupervised anomaly detection further comprises: using at least one of density-based spatial clustering of applications with noise (DBSCAN), isolation forest, and one-class support vector machine to detect anomalies [i.e. using machine learning to detect the behavioral anomalies through evaluating the features in the behavior vectors] (Gupta, abstract, 0102, 0109).

Claim 9
Gupta teaches the method as recited in claim 1, wherein each of the communications includes a communication record with information on a communication date, a communication amount, and a communication type [i.e. at least one storage device configured to store information modeling normal behavior associated with at least one device in a network (e.g. information/data records of communication such as: type, load status, power consumptions, etc.) for later to be used to analyze and compare with observed behavioral information] (Gupta, 0008, 0010, 0095-0097).

Claim 10
Gupta teaches the method as recited in claim 1, wherein the at least one temporal feature indicates a temporal correlation suggested by an underlying point process [i.e. the feature indicates the observed behavioral terms in concise terms] (Gupta, 0099-0100).

Claim 11
Gupta teaches the method as recited in claim 1, wherein the at least one static feature includes at least one of a mean, median, and variance [i.e. adjustment features include subsequent monitoring and observation parameters that used to observe and collect the behavioral information] (Gupta, 0113, 0117-0118).

Claims 12-19 do not teach or define any new limitation other than above claims 1-8. Therefore, claims 12-19 are rejected for similar reasons. 
Claim 20 does not teach or define any new limitation other than above claim 1. Therefore, claim 20 is rejected for similar reasons. 
Correspondence Information



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459